Spoefokd, J.
Petitioner sued for a divorce, a vinculo matrimonii. He alleged that on the 15 th February, 1848, he obtained a decree of separation from bed and board against his wife, in the District Court for the Parish of Pointe Coupee, where the present suit was brought; that the decree was based on the ground of abandonment of the conjugal domicil by the wife, and was preparatory to a divorce, which he hoped ultimately to obtain; that more than six years had elapsed since the rendition of said decree, and no reconciliation had since taken place, but that his wife still continued to reside in France; wherefore he prayed that she be cited to answer, through a curator ad hoc.
A curator ad hoe was appointed by the Judge, who excepted that upon the face of the petition it appeared that the court was without jurisdiction, and that the appointment of a curator ad hoe in the case was not sanctioned by law, as the defendant had no property in the State, and a judgment against her could not be executed.
The District Judge sustained the exception, and the plaintiff appealed.
The statute of March 19 th, 1827, § 4, (Bul. and Our. p. 285) authorizes a decree of divorce, a vinculo, upon proof of abandonment for the space of five years, and upon exhibiting a decree of separation of bed and board rendered two years previous to the application for divorce, with evidence that no subsequent reconciliation between the parties had taken place. By the Code abandonment is made a ground of separation from bed and board. In a suit of that character, if the defendant be absent the summonses to return and notifications of judgment must be made upon him or her at the place of residence of the attorney who shall be appointed to him or her for that purpose. 0. 0. 143.
The appointment of an attorney ad hoc to represent the absent spouse, who has abandoned the matrimonial domicil, and left the State, being specially authorized by law in the preliminary proceeding for separation, which forms the basis of an ultimate decree of divorce, when no reconciliation takes place, it is a reasonable inference that the same constructive citation was intended by the Legislature to be adopted in the final proceedings against the party who persists in such a violation of conjugal duty. Gúm quid conceditur, conceditur at it per quod penenitur ad illud. Judgment reversed, exception overruled, and cause remanded for further proceedings, appellee paying costs of appeal.